
	
		III
		112th CONGRESS
		2d Session
		S. RES. 561
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Akaka (for himself,
			 Mr. Barrasso, Mr. Inouye, Mr.
			 Crapo, Mr. Johnson of South
			 Dakota, Ms. Murkowski,
			 Ms. Cantwell, Mr. Tester, Mr.
			 Franken, Mr. Udall of New
			 Mexico, and Mr. Johanns)
			 submitted the following resolution; which was referred to the
			 Committee on Indian
			 Affairs
		
		
			September 22
			 (legislative day, September 21), 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing National Native American
		  Heritage Month and celebrating the heritages and cultures of Native Americans
		  and the contributions of Native Americans to the United
		  States.
	
	
		Whereas from November 1, 2012, through November 30, 2012,
			 the United States celebrates National Native American Heritage Month;
		Whereas Native Americans are descendants of the original,
			 indigenous inhabitants of what is now the United States;
		Whereas the United States Bureau of the Census estimated
			 in 2009 that there were almost 5,000,000 individuals in the United States of
			 Native American descent;
		Whereas Native Americans maintain vibrant cultures and
			 traditions and hold a deeply rooted sense of community;
		Whereas Native Americans have moving stories of tragedy,
			 triumph, and perseverance that need to be shared with future
			 generations;
		Whereas Native Americans speak and preserve indigenous
			 languages, which have contributed to the English language by being used as
			 names of individuals and locations throughout the United States;
		Whereas Congress has recently reaffirmed its support of
			 tribal self-governance and its commitment to improving the lives of all Native
			 Americans by enhancing health care services, increasing law enforcement
			 resources, and approving settlements of litigation involving Indian tribes and
			 the United States;
		Whereas Congress is committed to improving the housing
			 conditions and socioeconomic status of Native Americans;
		Whereas the United States is committed to strengthening
			 the government-to-government relationship that it has maintained with the
			 various Indian tribes;
		Whereas Congress has recognized the contributions of the
			 Iroquois Confederacy, and its influence on the Founding Fathers in the drafting
			 of the Constitution of the United States with the concepts of freedom of
			 speech, the separation of governmental powers, and the system of checks and
			 balances between the branches of government;
		Whereas with the enactment of the Native American Heritage
			 Day Act of 2009 (Public Law 111–33; 123 Stat. 1922), Congress—
			(1)reaffirmed the
			 government-to-government relationship between the United States and Native
			 American governments; and
			(2)recognized the
			 important contributions of Native Americans to the culture of the United
			 States;
			Whereas Native Americans have made distinct and important
			 contributions to the United States and the rest of the world in many fields,
			 including the fields of agriculture, medicine, music, language, and art, and
			 Native Americans have distinguished themselves as inventors, entrepreneurs,
			 spiritual leaders, and scholars;
		Whereas Native Americans have served with honor and
			 distinction in the Armed Forces of the United States, and continue to serve in
			 the Armed Forces in greater numbers per capita than any other group in the
			 United States;
		Whereas the United States has recognized the contribution
			 of the Native American code talkers in World War I and World War II, who used
			 indigenous languages as an unbreakable military code, saving countless
			 Americans; and
		Whereas the people of the United States have reason to
			 honor the great achievements and contributions of Native Americans and their
			 ancestors: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 month of November 2012 as National Native American Heritage Month;
			(2)recognizes the
			 Friday after Thanksgiving as Native American Heritage Day in
			 accordance with the Native American Heritage Day Act of 2009 (Public Law
			 111–33; 123 Stat. 1922); and
			(3)urges the people
			 of the United States to observe National Native American Heritage Month and
			 Native American Heritage Day with appropriate programs and activities.
			
